Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 8, the claim recites the limitation “the oxide semiconductor” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 8. The claim recites “a crystalline semiconductor film that comprises as a major component”. However, it is unclear which substance(s) of ‘a crystalline semiconductor film’ is ‘a main component’. 
For the purpose of examining the instant application, the limitation has been construed to mean that it refers to “a crystalline semiconductor film that comprises an oxide semiconductor that comprises an oxide comprising gallium and/or indium”. 
Unless the applicant's intention differs from the examiner's interpretation, the examiner is encouraged to amend as “a crystalline semiconductor film that comprises an oxide semiconductor that comprises an oxide comprising gallium and/or indium”.

Allowable Subject Matter
Claim 1-7 and 9-11 allowed. 
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a corundum structured oxide semiconductor as a major component, the oxide semiconductor that comprises an oxide comprising gallium and/or indium, and a thickness of the crystalline semiconductor film that is 1 m or more; and an electrode that is arranged on the crystalline semiconductor film, the crystalline semiconductor film having a trench structure including at least one or more trench grooves”. 

Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the oxide semiconductor that comprises an oxide comprising gallium and/or indium, and a thickness of the crystalline semiconductor film that is 1 m or more; and a Schottky electrode that is arranged on the crystalline semiconductor film, the crystalline semiconductor film having a trench structure including at least two or more trench grooves, at least a part of the Schottky electrode that is arranged in the trench grooves via an insulating film, and the semiconductor device is a diode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826